UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 10-K (Mark One) x ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year endedDecember 31, 2008 o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period fromto Commission file number 000-21369 DARWIN RESOURCES, INC. (Exact name of registrant as specified in its charter) Delaware 6770 26-1762478 (State or other jurisdiction of incorporation or organization) (Primary Standard Industrial Classification Code Number) (IRS Employer Identification No.) 2202 N. West Shore Blvd, Suite 200, Tampa, FL 33607 (Address of principal executive offices) (Zip Code) 702-448-7113 (Registrant’s telephone number, including area code) Securities Registered pursuant to Section 12(b) of the Exchange Act: Title of each class Name of each exchange on which registered None None Securities Registered pursuant to Section 12(g) of the Exchange Act: Common Stock, $0.000001 Par Value (Title of class) Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act.o Yes x No Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act. o Yes x No Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.x Yes o No Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K (§ 229.405 of this chapter) is not contained herein, and will not be contained, to the best of the registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-k or any amendment to this Form 10-K. x Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).x Yeso No State the aggregate market value of the voting and non-voting common equity held by non-affiliates computed by reference to the price at which the common equity was last sold, or the average bid price of such common equity, as of the last business day of the registrant’s most recently completed second fiscal quarter. As of December 31, 2008 the market value was $20,535.There are approximately 20,534,655 shares of our common voting stock held by non-affiliates.This valuation is based upon the bid price of our common stock as quoted on the OTC Pink Sheets on that date APPLICABLE ONLY TO REGISTRANT’S INVOLVED IN BANKRUPTCY PROCEEDINGS DURING THE PRECEDING FIVE YEARS Indicate by check mark whether the registrant has filed all documents and reports required to be filed by Section 12, 13, or 15(d) of the Securities Exchange Act 1934 subsequent to the distribution of securities under plan confirmed by a court. x Yeso No (APPLICABLE ONLY TO CORPORATE REGISTRANTS) Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date: 20,534,655 shares of Common Stock, $0.000001 par value, as of December 31, 2008. (DOCUMENTS INCORPORATED BY REFERENCE) None 1 Index Page Number PART I ITEM 1. Business 4 ITEM 1A. Risk Factors 7 ITEM 2. Properties 10 ITEM 3. Legal Proceedings 10 ITEM 4. Submission of Matter to a Vote of Security Holders 10 PART II ITEM 5. Market for Registrant’s Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities 10 ITEM 6. Selected Financial Data 11 ITEM 7. Management’s Discussion and Analysis of Financial Condition and Results of Operations 11 ITEM 7A. Quantitative and Qualitative Disclosures About Market Risk 13 ITEM 8. Financial Statements and Supplementary Data 14 ITEM 9. Changes in and Disagreements with Accountants on Accounting and Financial Disclosure 15 ITEM 9A. Controls and Procedures 16 ITEM 9B. Other Information 16 PART III ITEM 10. Directors, ExecutiveOfficers and Corporate Governance 16 ITEM 11. Executive Compensation 17 ITEM 12. Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters 18 ITEM 13. Certain Relationships and Related Transactions, and Director Independence 18 ITEM 14. Principal Accounting Fees and Services 18 ITEM 15. Exhibits, Financial Statements, Schedules 19 SIGNATURES 19 2 INDEX TO FINANCIAL STATEMENTS PageNo. Report of Independent RegisteredPublic Accounting Firm F-1 Balance Sheets as of December 31, 2008 and December 31, 2007 F-3 Statements of Operations for the years ended December 31, 2008 and December 31, 2007 F-4 Statements of Stockholders' Equity as of December 31, 2008 F-5 Statements of Cash Flows F-6 Notes to Financial Statements F-7 3 PART I This Annual Report on Form 10-K contains statements which, to the extent they do not recite historical fact, constitute "forward looking" statements within the meaning of Section 27A of the Securities Act of 1933, as amended, and Section 21E of the Securities Exchange Act of 1934, as amended. You can identify these statements by the use of words like "may," "will," "could," "should," "project," "believe," "anticipate," "expect," "plan," "estimate," "forecast," "potential," "intend," "continue," and variations of these words or comparable words. Forward looking statements do not guarantee future performance and involve risks and uncertainties.Therefore, actual outcomes and results may differ materially from what is expressed or forecast in such forward-looking statements.Except as required under federal securities laws and the rules and regulations of the SEC, we do not have any intentions or obligation to update publicly any forward-looking statements after the filing of this Form 10-K, whether as a result of new information, future events, changes in assumptions or otherwise. Unless the context otherwise requires, throughout this Annual Report on Form 10-K the words “Company,” “we,” “us” and “our” refer to Darwin Resources, Inc. and its consolidated subsidiaries. ITEM 1.BUSINESS General Non-Operating Shell Company. Currently, we are a non-operation shell corporation.We intend to effect a merger, acquisition or other business combination with an operating company by using a combination of capital stock, cash on hand, or other funding sources, if available.We intend to devote substantially all of our time to identifying potential merger or acquisition candidates.There can be no assurances that we will enter into such a transaction in the near future or on favorable terms, or that other funding sources will be available.A more detailed discussion of the current business plan is set forth below. History Darwin Resources, Inc. (the "Company") was originally incorporated on June 24, 1993 in the State of Florida as Vitech America, Inc. On September 28, 2007, Darwin Resources, Inc., merged with Vitech America, Inc., so as to effect a redomicile to Delaware and a name change.Darwin Resources, Inc., was incorporated in Delaware for the purpose of merging with Vitech America, Inc. The Company was originally engaged as a manufacturer and distributor of computer equipment and related markets in Brazil.The Company evolved into a vertically integrated manufacturer and integrator of complete computer systems and business network systems selling directly to end-users.A diversified customer base widely distributed throughout Brazil was developed.In September of 1996, the Company had over 8,000 customers and established a clearly defined channel for marketing additional hardware products, such as updated peripheral products, new computers, new network products as well as services, such as internet access services.The Company marketed its products throughout Brazil under the trademarks EasyNet, MultiShow, and Vitech Vision. On August 17, 2001, the Company filed a voluntary Chapter 7 petition under the U.S.
